COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Devorius Jones v. The State of Texas

Appellate case number:    01-16-00487-CR

Trial court case number: 1454417

Trial court:              263rd District Court of Harris County

       Appellant was represented by appointed counsel in the trial court, but counsel withdrew
when appellant filed his notice of appeal. No counsel was appointed on appeal and the record
does not show that the trial court made a determination of indigence for the purpose of
appointing counsel or allowing appellant to have the record filed at no cost to him.
       The reporter’s record was due August 1, 2016. The court reporter advised us that
appellant had not paid or made payment arrangements for filing the reporter’s record.
       Accordingly, we issued an order, abating the appeal and directing the trial court to hold a
hearing to determine whether appellant was indigent and entitled to appointed counsel and a
record at no cost. The supplemental clerk’s record was filed on January 11, 2017. The trial court
found appellant was indigent and appointed Adam Brown as appellant’s counsel.
       We lift the abatement and reinstate the appeal. The reporter’s record shall be filed on or
before February 21, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: January 19, 2017